IN THE COURT OF APPEALS OF TENNESSEE

                   EASTERN SECTION AT KNOXVILLE                FILED
                                                               October 30, 1997

                                                              Cecil Crowson, Jr.
                                                               Ap pellate Co urt C lerk

RONALD STEPHEN COFER,                   )      BRADLEY CIRCUIT
                                        )
      Plaintiff/Appellee                )      NO. 03A01-9705-CV-00173
                                        )
v.                                      )
                                        )
LYNDA SUSAN DAVIS COFER,                )      HON. STEPHEN BEBB
    Defendant/Appellant                 )      JUDGE
                                        )
      Defendant/Appellant               )      AFFIRMED


D. Mitchell Bryant, Cleveland, for Appellant.

Ron D. Powers, Chattanooga, for Appellee.



                 MEMORANDUM OPINION


                                               INMAN, Senior Judge


      The appellant argues that (1) the Court erred in awarding both parties a

divorce, insisting that she should have been awarded a divorce; (2) the Court

failed to award her sufficient alimony; (3) the Court should have awarded the

entire interest in the marital residence to her, rather than a 50 percent interest;

(4) the Court failed to award her a reasonable attorney fee.

      The record reveals that the marital estate was equitably and fairly divided

and that the award of alimony was likewise equitable and in keeping with the

circumstances of the parties. Since the allowance of attorney fees is ordinarily a

matter of judicial discretion, the record reveals no abuse of this judicial

prerogative.
      This case is peculiarly adaptive to the application of RULE 10, RULES OF

THE COURT OF APPEALS,1     and the judgment is accordingly affirmed at the costs

of the appellant.



                                         _________________________________
                                         William H. Inman, Senior Judge

CONCUR:



_______________________________
Houston M. Goddard, Presiding Judge



_______________________________
Herschel P. Franks, Judge




      1
        10. Affirmance Without Opinion - Memorandum Opinion.
             (b) Memorandum Opinion. The Court, with the concurrence of all
      judges participating in the case, may affirm, reverse or modify the actions
      of the trial court by memorandum opinion when a formal opinion would
      have no precedential value. When a case is decided by memorandum
      opinion it shall be designated “MEMORANDUM OPINION,” shall not be
      published, and shall not be cited or relied on for any reason in a
      subsequent unrelated case. [As amended by order filed April 22, 1992.]

                                          2